Citation Nr: 1104943	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-47 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974, 
with unspecified service thereafter in the United States Naval 
Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to reopen 
his previously denied claim of entitlement to service connection 
for a duodenal ulcer for failure to submit new and material 
evidence.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of entitlement 
to service connection for residuals of a duodenal ulcer in a 
final May 2009 appellate decision.  

2.  Evidence received since the May 2009 Board decision that 
denied the Veteran's claim of entitlement to service connection 
for residuals of a duodenal ulcer is not duplicative of evidence 
previously submitted and the evidence relates to an unestablished 
fact necessary to substantiate this claim.

3.  The Veteran's duodenal ulcer had its onset during active 
duty.


CONCLUSIONS OF LAW

1.  New and material evidence having submitted, the criteria for 
reopening the previously denied claim of entitlement to service 
connection for residuals of a duodenal ulcer are met, and the 
claim is reopened for a de novo review.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The Veteran's duodenal ulcer was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for a duodenal ulcer has been 
reopened for a de novo review on the merits and granted in full.  
Therefore, the Board finds that any error related to the Veterans 
Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) on this claim 
is rendered moot by this fully favorable decision.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, 
there is no need to engage in any analysis with respect to 
whether the requirements of the VCAA have been satisfied 
concerning the claim on appeal.

Factual background and analysis

In general, unappealed rating decisions of the RO and the Board 
are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2010).  In order to reopen a claim there must be added to 
the record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2010).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be secured 
or presented since the time that the claims were finally 
disallowed on any basis, not only since the time the claims were 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a) (2010).  The credibility of the 
evidence is presumed for the purpose of reopening.  See Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen his previously denied and final claim 
of entitlement to service connection for a duodenal ulcer.  His 
original claim for VA compensation for this disability was denied 
in a May 2009 appellate decision of the Board, which was not 
timely appealed and became final.  Evidence considered by the 
Board in the May 2009 decision shows, in pertinent part, that the 
Veteran had no ulcer on examination of his upper gastrointestinal 
system prior to active duty.  During service, he was treated on 
several occasions for complaints of stomach cramps, indigestion, 
nausea and vomiting, and loss of appetite, which he related to an 
ulcer problem and a history of ulcers.  However, examination of 
his upper gastrointestinal system was negative for ulcers in June 
1974.

Post-service medical records from the United States Naval Reserve 
show treatment of the Veteran for complaints of epigastric 
tenderness in December 1974 and a reported history of duodenal 
ulcers.  In a January 1975 statement, the Veteran's private 
treating physician, Joseph A. Vincitorio, M.D., reported that the 
Veteran suffered from a duodenal ulcer and recommended that he 
not participate in active duty for training.  Thereafter, medical 
statements dated in January - March 1975 from Dr. Vincitorio 
indicate that the Veteran's upper gastrointestinal series were 
positive for duodenal ulcer, although no actual upper 
gastrointestinal series report accompanied Dr. Vincitorio's 
diagnosis.  In a March 1975 naval medical review board, the panel 
noted that although definitive studies or reports to substantiate 
Dr. Vincitorio's duodenal ulcer diagnosis were not provided for 
inclusion in the record due to the limited cooperativeness of the 
Veteran and his private physician, the panel concluded that the 
Veteran was physically unqualified for Naval Reserve service due 
to his duodenal ulcer.

Pursuant to the Veteran's original claim for VA compensation for 
a duodenal ulcer, which was filed with VA in March 2004, he was 
provided with a VA examination in July 2004, in which the 
examiner noted that the Veteran reported a history of duodenal 
ulcer, but without any current clinical documentation of an 
active ulcer, with stable but recurrent gastroesophageal reflux 
disease.

In the report of a May 2007 VA internal medicine examination, the 
examining physician noted that the Veteran's pertinent clinical 
history indicated upper gastrointestinal complaints during active 
duty and a post-service diagnosis of a duodenal ulcer by his 
private treating physician, with complaints of current epigastric 
symptoms attributed to a duodenal ulcer without current clinical 
evidence of an active ulcer at the present time.  The VA examiner 
recommended that the Veteran be scheduled for an upper 
gastrointestinal series in June 2007 to obtain a definitive 
diagnosis of his present epigastric condition.  The examiner 
stated that to present a conclusive nexus opinion at this time 
would be purely speculative, although he conceded that based on 
the Veteran's clinical history of record, if an upper 
gastrointestinal series were performed that was positive for a 
current active duodenal ulcer diagnosis, ". . . then it would be 
as likely as not that a similar condition was present during (the 
Veteran's) active service."

In August 2008, the Veteran informed VA that he had an outside 
physician and preferred to have all additional gastrointestinal 
testing conducted at the private facility and not at VA.  The 
examiner who conducted the May 2007 VA examination wrote that, 
until the Veteran agrees to have the GI workup, a duodenal ulcer 
could not be diagnosed due to insufficient evidence.

In September 2008, VA sent correspondence to the Veteran 
requesting that he complete a medical release to allow VA to 
obtain the records from his private physician, including the 
results of any upper gastrointestinal series performed.  The 
Veteran was also instructed to inform VA if a gastrointestinal 
series was not performed by his private medical care providers.  
The Veteran failed to respond to this request and in a February 
2009 statement the Veteran's representative informed VA that 
there was no other information or evidence to submit in support 
of the claim.

Based on its analysis of the foregoing evidence, in a May 2009 
appellate decision, the Board denied service connection for a 
duodenal ulcer on the basis that there was no present clinical 
diagnosis of a duodenal ulcer; thus, the Veteran had failed to 
meet this critical element of a service connection claim (i.e., 
medical evidence demonstrating a current disability).  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

In May 2009, several days shortly after the Board dispatched its 
May 2009 decision denying service connection for a duodenal 
ulcer, the Board received an April 2009 report of a private upper 
gastrointestinal series performed on the Veteran by his private 
physician, Eduardo G. Mari, M.D.  The report includes color 
photos obtained from an upper gastrointestinal endoscopy, which 
revealed the presence of an active duodenal ulcer and shows Dr. 
Mari's diagnoses of chronic duodenal ulcer disease and 
duodenitis.  (The Board notes that the April 2009 private upper 
gastrointestinal series was sent directly to the Board in May 
2009 without any accompanying waiver of first review by the 
agency of original jurisdiction.)

A few days afterward, in late May 2009, the Veteran resubmitted a 
photocopy of Dr. Mari's April 2009 upper gastrointestinal study 
with an application to reopen his previously denied claim of 
service connection for a duodenal ulcer.  The RO denied the 
application in an August 2009 rating decision, and the present 
appeal ensued.  

The Board finds that the April 2009 private upper 
gastrointestinal study firmly establishes that the Veteran has a 
current clinical diagnosis of a duodenal ulcer, and as this 
diagnosis was not previously considered by VA factfinders in the 
original and final adjudication of the duodenal ulcer claim in 
the May 2009 Board decision, and as it relates to an 
unestablished fact necessary to substantiate this claim, the 
Board finds that the April 2009 private medical report is both 
new and material.  Therefore, the claim of entitlement to service 
connection for duodenal ulcer is reopened for a de novo review on 
the merits.     

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) 
(2010).  

As previously stated, the pertinent facts establish that the 
Veteran presently has an active diagnosis of chronic duodenal 
ulcer disease, as indicated by private upper gastrointestinal 
series conducted in April 2009.  Furthermore, there is objective 
evidence of a nexus between this chronic epigastric disorder and 
the Veteran's military service, as the May 2007 VA examiner 
expressly stated that, based on his review of the Veteran's 
pertinent clinical history in service and immediately post-
service, if an upper gastrointestinal series was positive for a 
current active duodenal ulcer diagnosis, ". . . then it would be 
as likely as not that a similar condition was present during (the 
Veteran's) active service."  As there is no medical evidence 
that presents an opposing conclusion, resolving all doubt in the 
claimant's favor, the Board concludes that the clinical evidence 
supports the Veteran's claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service connection for a duodenal ulcer is therefore granted.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a duodenal ulcer is 
reopened for a de novo review on the merits.

Service connection for a duodenal ulcer is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


